EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 23rd day of June,
2003 (the “Effective Date”) by and between OAO TECHNOLOGY SOLUTIONS, INC. (the
“OAOT”) and Zan F. Calhoun (“Executive”).

WHEREAS, the Company desires to employ Executive as President of OAO HealthCare
Solutions, Inc. (“OAOHS”), a wholly owned subsidiary of OAOT, and Executive
desires to accept such employment pursuant to the terms of this Agreement.
(OAOHS and OAOT are individually and collectively known as the “Company”.)

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:






--------------------------------------------------------------------------------

Definitions. Capitalized terms used herein will have the meanings set forth in
the preamble of this Agreement, or as set forth below:

“Annual Bonus” means, as to any fiscal year ending during the Term, the bonus
payable to Executive pursuant to Section 0 of this Agreement with respect to
that year.

“Annual Salary” means the base salary paid to Executive pursuant to Section 3 of
this Agreement, as the same may be increased from time to time.

“Average Annual Bonus” means, as of any given date, the average of the Annual
Bonus paid by the Company to Executive for the shorter of (i) three fiscal years
preceding the date of termination or (ii) the term of the Agreement.

“Benefits” means the employee benefits described in Section 0 of this Agreement.

“Board” means the Board of Directors of the OAOT.

“Cause” exists when Executive (a) is convicted in a court of law of a felony
involving moral turpitude, or enters a plea of guilty or nolo contendere to such
crime; (b) is dishonest or engages in willful misconduct which materially,
adversely affects the reputation or business activities of the Company; (c)
engages in alcohol abuse or use of controlled drugs (other than in accordance
with a physician’s prescription); (d) fails or refuses to perform his material
duties in accordance with the terms of this Agreement or to carry out in all
material respects the reasonable and lawful directives of the Board of OAOT
and/or OAOT’s Chief Executive Officer; provided, however, that termination
pursuant to this subsection (d) will constitute termination for Cause only if
Executive has first received written notice stating with specificity the nature
of such failure or refusal and, if requested by Executive within 10 days
thereafter, Executive is afforded a reasonable opportunity to be heard; or (e)
engages in any act of fraud, embezzlement or similar misconduct involving the
Company or any of its affiliates.

“COBRA” means 29 U.S.C. §§ 1161 – 1169.

“Code” means the Internal Revenue Code of 1986, as amended.

“Expiration Date” means December 31, 2005 (the “Ending Date”); provided,
however, that unless either party provides written notice of non renewal of this
Agreement at least three months prior to the Ending Date (or any subsequent
anniversary of the Ending Date, if this Agreement is extended pursuant to this
Section 0), then the Expiration Date will be extended automatically for an
additional year.

“Good Reason” means (a) a material, adverse change in Executive’s title,
authority or duties (including the assignment to Executive of duties materially
inconsistent with his position as President of OAOHS); (b) any encouragement,
request or demand by any member of the Board of OAOT that Executive engage in
acts that, in the reasonable judgment of Executive, are illegal or unethical;
(c) a reduction or other material adverse change in Executive’s Annual Salary or
the percentage of Annual Salary eligible for an Annual Bonus or Benefits that is
not cured within 30 days after delivery to the Company of written notice
thereof; and (d) any other material breach by the Company of this Agreement or
any other agreement between the Company and Executive that is not cured within
30 days after delivery to the Company of written notice thereof.

“Restrictive Covenants” means the provisions contained in Section 5 of this
Agreement.

“Severance Period” means, as of any given date, a period equal to 12 months.

“Term” means the period beginning on the Effective Date and ending on the
earlier of: (a) the Expiration Date, or (b) the date that Executive’s employment
with the Company is terminated for any reason.

Duration of Agreement; Duties. Subject to Section 6.1, Executive’s employment by
the Company may be terminated at any time; provided, however, that during the
Term, the terms and conditions of Executive’s employment by the Company will be
as herein set forth. During the Term, Executive will serve the Company and will
devote his best efforts and substantially all of his business time and services
to the Company to perform such duties as may be customarily incident to such
position and as may reasonably be assigned from time to time by the Board or
OAOT’s Chief Executive Officer. Executive will render his services hereunder to
the Company and its affiliates and will use his best efforts, judgment and
energy in the performance of the duties assigned to him. Executive will perform
his duties primarily at the Company’s offices in Woodland Hills, California,
provided that Executive’s duties may require him to travel and to perform
services at other locations from time to time.

Annual Salary. Executive hereby agrees to accept, as compensation for all
services rendered by Executive in any capacity hereunder, an initial base salary
at an annual rate of $300,000 commencing on the Effective Date and






--------------------------------------------------------------------------------

continuing until expiration or termination of the Term. This Annual Salary and
all other cash payments made under this Agreement will be inclusive of all
applicable income, social security and other taxes and charges which are
required by law to be withheld from Executive’s wages by the Company, and which
will be withheld and paid in accordance with OAOHS’ normal payroll practices
from time to time in effect. The Annual Salary will be reviewed on an annual
basis by the CEO of OAOT and may be increased from time to time.

Bonus and Benefits.

Annual Bonus. With respect to each fiscal year of the Company ending during the
Term, Executive will be eligible to receive an Annual Bonus to the extent
Executive meets or exceeds specified personal performance goals and/or the
Company meets or exceeds specified corporate performance goals; provided however
that Company goals shall be based 90% on the on the performance of OAOHS and 10%
on the performance of OAOT. The Annual Bonus shall be paid to Executive at the
same time as it is paid to other executives in the Company eligible for a
similar Annual Bonus.

Year One – Signing bonus of $25,000. If Executive leaves the Company for any
reason within twelve (12) months of the Effective Date other than a termination
not for cause, Executive shall repay to the Company the signing bonus.
Additionally, Executive will be eligible to receive an annual bonus in
accordance with the Management Incentive Plan of up to 50% of his annual salary
based on achievement of identified corporate and personal goals, a minimum of
$25,000 of this bonus shall be paid by the Company.

Subsequent Years – Executive will be eligible to receive all annual bonus of up
to 50% of his annual salary based on achievement of identified corporate and
personal goals, a minimum of $25,000 of this bonus shall be paid by the Company
through 2005.

Benefits.

Generally. Executive will be entitled to participate in all benefit plans,
policies or arrangements sponsored or maintained by the Company from time to
time for its senior executive officers.

Vacation. Executive will be entitled to four (4) weeks vacation per calendar
year. Such vacation will accrue and be scheduled in accordance with OAOHS’
standard policies and practices as in effect from time to time.

Expenses. The Company will pay or reimburse Executive for all reasonable and
documented business, entertainment and travel expenses incurred in the course of
his employment in accordance with the Company’s standard policies and practices
as in effect from time to time.

Restrictive Covenants.






--------------------------------------------------------------------------------

(i)         As a condition of continued employment, Executive agrees to sign the
Confidentiality, Non-disclosure and Invention Agreement attached hereto and
incorporated herein by reference

(ii)        As a condition of continued employment, Executive agrees to sign the
Non-Solicitation Agreement for California based employees, attached hereto and
incorporated herein by reference.

Rights and Remedies Upon Breach. Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and that the Company would not have entered into this Agreement in
the absence of the Restrictive Covenants. Executive also acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy. Executive will not, in any action or proceeding
to enforce any of the provisions of this Agreement, assert the claim or defense
that such an adequate remedy at law exists. In the event of any such breach by
Executive, the Company will have the right to enforce the Restrictive Covenants
by seeking injunctive or other relief in any court, without any requirement that
a bond or other security be posted, and this Agreement will not in any way limit
remedies of law or in equity otherwise available to the Company.

Judicial Modification. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, such court will have the power to modify
such provision and, in its modified form, such provision will then be
enforceable.

Disclosure of Restrictive Covenants. The Company may disclose the existence and
terms of the Restrictive Covenants set forth in this Section 5 to any employer
that Executive may work for during the Restricted Period. Upon request of the
Company, Executive will provide the name and address of any such employer.

Termination. Executive’s employment hereunder may be terminated by the Company
or Executive at any time. Upon such termination, Executive will be entitled to
the compensation and benefits as described in this Section 6.






--------------------------------------------------------------------------------

Termination Without Cause or for Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason,
Executive will be entitled to: payment of all accrued and unpaid Annual Salary
and accrued but unused vacation days through the date of such termination;
payment of the pro rata portion of any Annual Bonus payable with respect to a
fiscal year of the Company earned in the year of termination or in the prior
year and not previously paid; continuation of health care coverage for Executive
(and, to the extent covered immediately prior to the date of the termination,
his spouse and dependents), at the same cost charged to Executive for such
coverage immediately prior to Executive’s termination, until the earlier of (i)
the end of the Severance Period, or (ii) Executive’s eligibility for coverage
under another employer’s group health plan; payment for reasonable executive
outplacement services; and payment of bi-weekly severance payments for the
duration of the Severance Period in an amount equal to (i) one-twenty-sixth of
his Annual Salary as of the date of such termination, plus (ii) one-twenty-sixth
the Average Annual Bonus.

The severance benefits described in this Section 0 will be paid in lieu of and
not in addition to any other severance arrangement maintained by the Company.

Other Terminations. If Executive’s employment with the Company is terminated by
the Company for Cause, as a result of Executive’s death, as a result of
Executive’s disability, or by Executive without Good Reason, then the Company’s
obligation to Executive will be limited solely to the payment of accrued and
unpaid Annual Salary and accrued but unused vacation days through the date of
such termination. All Annual Salary and Benefits will cease at the time of such
termination and, except as otherwise provided in this Section 0, or pursuant to
COBRA, the Company will have no further liability or obligation to Executive
following such termination. The foregoing will not be construed to limit
Executive’s rights under any employee benefit plan, policy or arrangement of the
Company.

Miscellaneous

Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and Executive and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Executive nor the Company may make any assignment of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

Indemnification. The Company hereby agrees to indemnify Executive for acts
performed in his capacity as an officer and director of the Company to the
maximum extent permitted by Delaware law, and to maintain in full force and
effect directors’ and officers’ liability insurance to fund that indemnity in
amounts and on terms at least equal to those in effect on the date of this
Agreement for the Company’s other senior executive officers. The Company shall
provide at least 30 days written notice to Executive prior to the expiration or
termination of any such insurance.

Notice. Any notice or communication required or permitted under this Agreement
will be made in writing and (a) sent by overnight courier, (b) mailed by
certified or registered mail, return receipt requested or (c) sent by
telecopier, addressed as follows:

 

If to Executive:

 

 

Zan F. Calhoun

 

 

 

 

If to Company:

 

 

OAO Technology Solutions, Inc.

 

 

7500 Greenway Center, 16th Floor
Greenbelt, MD 20770-3522
          Attn: Chairman of the Board
Fax: 212-634-1155
Copy to General Counsel:
Fax: 301-486-1035







--------------------------------------------------------------------------------

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

Acknowledgement of Review. Each party expressly acknowledges and recites that he
(a) has read and understands this Agreement in its entirety, and (b) had a
meaningful opportunity to consult with an attorney with respect to this
Agreement before signing.

Entire Agreement; Amendments. This Agreement contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the employment of Executive by the
Company. This Agreement may not be changed or modified, except by an Agreement
in writing signed by each of the parties hereto.

Waiver. Any waiver by either party of any breach of any term or condition in
this Agreement will not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor will any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof or constitute or be deemed a waiver or release of any other rights, in
law or in equity.

Governing Law. This Agreement will be governed by, and enforced in accordance
with, the laws of the State of California, without regard to the application of
the principles of conflicts of laws.






--------------------------------------------------------------------------------

Dispute Resolution.

Good-Faith Negotiations. If any dispute arises under this Agreement that is not
settled promptly in the ordinary course of business, the parties will seek to
resolve any such dispute between them, first, by negotiating promptly with each
other in good faith in face-to-face negotiations. If the parties are unable to
resolve the dispute between them within 20 business days (or such period as the
parties otherwise agree) through these face-to-face negotiations, then the
controversy or claim will be settled by arbitration conducted on a confidential
basis, strictly in accordance with the terms of this Agreement and the
substantive and procedural law of the State of California. The arbitration will
be conducted by one arbitrator experienced in employment matters selected by
mutual agreement of Executive and the Company. Judgment upon the arbitrator’s
award may be entered and enforced in any court of competent jurisdiction.
Neither party will institute a proceeding hereunder unless at least 10 days
prior thereto, such party provided written notice to the other party of its
intent to do so.

Notwithstanding the foregoing, neither the Company nor Executive will be
precluded hereby from securing equitable and other pretrial remedies in courts
of any jurisdiction including, but not limited to, temporary restraining orders
and preliminary injunctions to protect its rights and interests but will not be
sought as a means to avoid or stay arbitration.

All parties stipulate and agree that in any action or proceeding brought to
enforce this Agreement or any of its terms, the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any lawsuit or other action brought to enforce any right arising out of this
Agreement.

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and will not affect its
interpretation.

Counterparts and Facsimiles. This Agreement may be executed, including execution
by facsimile signature, in one or more counterparts, each of which will be
deemed an original, and all of which together will be deemed to be one and the
same instrument.






--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
as of the date first above written.

 

 

OAO TECHNOLOGY SOLUTIONS, INC.





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

Name & Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Zan F. Calhoun

 






--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY, NON-DISCLOSURE,
AND INVENTION ASSIGNMENT AGREEMENT
FOR CALIFORNIA-BASED EMPLOYEES

This Confidentiality, Non-Disclosure, And Invention Assignment Agreement
(hereinafter the “Agreement”) is entered into on June 23, 2003, between OAO
Technology Solutions, Inc. (“OAOT”), OAO HealthCare Solutions, Inc.,
(“OAOHS”)and all other majority owned subsidiary companies (collectively the
“Company”) and Zan F. Calhoun, (hereinafter “Employee” or “I”).

In consideration of the continuation or commencement of Employee’s employment
and the compensation paid to Employee, Employee hereby acknowledges and agrees
with the Company as follows:

1.          Confidential Information.

(a)        Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and details concerning
customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed to the by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. I further understand that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of mine or of others who were, to my
reasonable knowledge, under confidentiality obligations as to the item or items
involved or improvements or new versions thereof.

(b)        Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity. By signing this Agreement, I certify that I do not possess any documents
or other tangible items containing trade secrets, confidential or proprietary
information of any former employer.

(c)        Third Party Information. I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain, limited
purposes. I agree to hold all such confidential or proprietary information
acquired by me during my employment in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out my work for the Company consistent with the Company’s agreement
with such third party.

2.          Inventions.

(a)        Inventions Retained and Licensed. I have attached hereto, as
Attachment 1 to Exhibit A, a list describing all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
prior to my employment with the Company (collectively referred to as “Prior
Inventions”), which belong to me, which relate to the Company’s proposed
business, products or research and development, and which are not assigned to
the Company hereunder, or, if no such list is attached, I represent that there
are no such Prior Inventions. If in the course of my employment with the
Company, I incorporate into a Company product, process or machine a prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall






--------------------------------------------------------------------------------

have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine.

(b)        Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my rights, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 2(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Company’s sole discretion, and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such Invention.






--------------------------------------------------------------------------------

(c)        Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

(d)        Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

(e)        Patent and Copyright Registrations. I agree to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s right in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all outer instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and on my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

(f)         Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Attachment 2 to Exhibit A). I will advise the
Company promptly in writing of any inventions that I believe meet the criteria
in California Labor Code Section 2870 and not otherwise disclosed in Attachment
1 to Exhibit A.

3.          Non-Competition During Employment. Except with the express prior
written consent of the Company, Employee agrees that he or she will not, during
the period of his or her employment with the Company: (1) engage in any
employment or activity other than for the Company in any business in which the
Company is engaged or contemplates engaging; (2) induce any other employee of or
consultant to the Company to engage in any such employment or activity; or (3)
solicit any Clients or potential Clients of the Company for services similar to
those performed by the Company even though not directly competitive with such
services.

4.          Returning Company Documents. I agree that, at the time of leaving
the employ of the Company, I will deliver to the Company (and will not keep in
my possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to paragraph 2(d). In the event of the termination of my employment, I
agree to sign and deliver the “Termination Certification” attached hereto as
Attachment 3 to Exhibit A.

5.          Notification of New Employer. In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

6.          Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my






--------------------------------------------------------------------------------

employment by the Company. I have not entered into, and I agree I will not enter
into, any oral or written agreement in conflict herewith.

7.          General Provisions.

(a)        Termination of Employment. The terms and conditions of this Agreement
shall continue to apply for aperiod of three years after termination of
Employment, for whatever reason, and to any period during which I perform
services for the Company as a consultant or independent contractor.

(b)        Notification to New Employer. If I leave the employ of the Company, I
consent to the Company’s notification to any new employer of my rights and
obligations under this Agreement.

(c)        Equitable Remedies. I acknowledge that irreparable injury will result
to the Company from my violation of any of the terms of this Agreement. I
expressly agree that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation.






--------------------------------------------------------------------------------

(d)        Severability. If a court or an arbitrator of competent jurisdiction
holds any provision of this Agreement to be illegal, unenforceable, or invalid
in whole or in part for any reason, the validity and enforceability of the
remaining provisions or portions of them, will not be affected.

(e)        Attorney’s Fees and Costs. All parties stipulate and agree that in
any action or proceeding brought to enforce this Agreement or any of its terms,
the prevailing party shall be entitled to recover from the losing party its
attorneys’ fees and costs incurred in any lawsuit or other action brought to
enforce any right arising out of this Agreement.

(f)         Entire Agreement. This Agreement constitutes the final, complete and
exclusive statement of the terms of the agreement among all the parties to this
Agreement relating to the rights granted by it and the obligations assumed under
it. No party has been induced to enter into this Agreement by, nor is any party
relying on, any representations or warranty outside those expressly set forth in
this Agreement. This Agreement may be supplemented, amended, or modified only by
the mutual agreement of all parties, in a writing signed by all the parties.

(g)        Exclusive Jurisdiction. The parties hereto intend to and hereby do
confer jurisdiction to enforce the Agreement upon the Superior and District
Courts of and within the State of California.

(h)        Governing Law. This Agreement shall be construed, and the legal
relations between the parties hereto determined, in accordance with the local
laws of the State of California applicable to agreements made and to be
performed entirely within the State of California, without giving effect to its
conflicts of laws provisions.

(i)          Headings. The headings in each paragraph herein are for convenience
of reference only and shall be of no legal effect in the interpretation of the
terms contained in this Agreement.

 

Signature of Employee: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Print Name of Employee: 

Zan F. Calhoun

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 






--------------------------------------------------------------------------------

Attachment 1 to Exhibit A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_________             No inventions or improvements

_________             Additional Sheets Attached

 

Signature of Employee: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Print Name of Employee: 

Zan F. Calhoun

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 






--------------------------------------------------------------------------------

Attachment 2 to Exhibit A

CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME - EXEMPTION FROM AGREEMENT

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)        Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer, or

(2)        Result from any work performed by the employee for the employer.

(b) To the extent a provision is an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”






--------------------------------------------------------------------------------

Attachment 3 to Exhibit A

OAO TECHNOLOGY SOLUTIONS, INC.
TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, blueprints, sketches, materials, equipment,
other documents or property, or reproductions of any aforementioned items
belonging to OAO Technology Solutions, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidentiality, Non-Disclosure, And Invention Assignment Agreement signed by
me, including the reporting of any inventions and original draft of authorship
(as defined therein), conceived or made by me (solely or jointly with others)
covered by that Agreement.

I further agree that, in compliance with the Confidentiality, Non-Disclosure,
And Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees disclosed to me by reason of my
employment with the Company .

 

Signature of Employee: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Print Name of Employee: 

Zan F. Calhoun

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 






--------------------------------------------------------------------------------

Exhibit B

NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (hereinafter the “Agreement”) is entered into on
June 23, 2003 between OAO Technology Solutions, Inc. (“OAOT”), OAO HealthCare
Solutions, Inc. (“OAOHS”), and any other of its majority owned subsidiaries, or
subdivisions (collectively, the “Company”) and Zan F. Calhoun (hereinafter
“Employee” or “I”).

In consideration of the continuation or commencement of Employee’s employment
and the compensation paid to Employee, Employee hereby acknowledges and agrees
with the Company as follows:

1.          Non-Solicitation of Employees. I agree that while I am employed by
the Company, and for a period of twelve (12) months following termination of my
employment for whatever reason, I will not directly or indirectly solicit any
Company employee to obtain employment with another employer or otherwise attempt
to induce any Company employee to leave their employment with the Company.

2.          Non-Solicitation of Specified Customers. I also agree that for a
period of twelve (12) months, commencing on the date of termination of my
employment, I agree not to, directly or indirectly, solicit business for
purposes of providing products or services similar to those provided by OAOHS
from any customer of OAOHS. Employee reserves the right to contact customers
with whom he/she had a material relationship prior to coming to the Company and
whose identities are listed in Attachment A to this Agreement.

3.          Notification of New Employer. In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

4.          Non-Competition During Employment. Except with the express prior
written consent of the Company, Employee agrees that he or she will not, during
the period of his or her employment with the Company and during any period where
the employee is receiving severance or commission payments : (1) engage in any
employment or activity other than for the Company in any Information Technology
Services business in which OAOHS is engaged or, to Executive’s reasonable
knowledge, contemplates engaging; (2) induce any other employee of or consultant
to the Company to engage in any such employment or activity; or (3) solicit any
Clients or potential Clients of OAOHS for services similar to those performed by
OAOHS even though not directly competitive with such services. For purposes of
this Agreement Information Technology Services means (a) application software
development and maintenance and/or (b) claims processing software development
for the healthcare industry.

5.          General Provisions.

(a)        Termination of Employment. The terms and conditions of Section 2, 3
and 4 of this Agreement shall survive after termination of employment, for
whatever reason, for the period provided for in each such respective section.

(b)        Equitable Remedies. I acknowledge that irreparable injury will result
to the Company from my violation of any of the terms of this Agreement. I
expressly agree that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation.

(c)        Severability. If a court or an arbitrator of competent jurisdiction
holds any provision of this Agreement to be illegal, unenforceable, or invalid
in whole or in part for any reason, the validity and enforceability of the
remaining provisions or portions of them, will not be affected.

(d)        Attorney’s Fees and Costs. All parties stipulate and agree that in
any action or proceeding brought to enforce this Agreement or any of its terms,
the prevailing party shall be entitled to recover from the losing party its






--------------------------------------------------------------------------------

attorneys’ fees and costs incurred in any lawsuit or other action brought to
enforce any right arising out of this Agreement.

(e)        Entire Agreement. This Agreement constitutes the final, complete and
exclusive statement of the terms of the agreement among all the parties to this
Agreement relating to the rights granted by it and the obligations assumed under
it. No party has been induced to enter into this Agreement by, nor is any party
relying on, any representations or warranty outside those expressly set forth in
this Agreement.

(f)         Modification of Agreement. I acknowledge and agree that this
Agreement may not be changed orally, but only by an agreement in writing signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.

(g)        Exclusive Jurisdiction. The parties hereto intend to and hereby do
confer jurisdiction to enforce the Agreement upon the Superior and District
Courts of and within the State of California.

(h)        Governing Law. This Agreement shall be construed, and the legal
relations between the parties hereto determined, in accordance with the local
laws of the State of California applicable to agreements made and to be
performed entirely within the State of California, without giving effect to its
conflicts of laws provisions.

(i)         Acceptance of Limitations. I represent that I: (1) have read each
and every provision of this Agreement, (2) have consulted, or have been given an
opportunity to have this Agreement reviewed by competent legal counsel of my
choosing, (3) understand, agree to and accept the provisions hereof, and (4)
agree that all restrictions set forth herein are fair and reasonable and are
required for the protection of the Company.

(j)         Headings. The headings in each paragraph herein are for convenience
of reference only and shall be of no legal effect in the interpretation of the
terms contained in this Agreement.

 

Signature of Employee: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Print Name of Employee: 

Zan F. Calhoun

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 


